Citation Nr: 9914535	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  99-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from July 1944 to May 1945.   The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).   


FINDINGS OF FACT


1. The veteran died on March [redacted], 1993. The death 
certificate lists the cause of his death as squamous cell 
carcinoma.  

2.  Medical and lay evidence reflects that from the time of 
his separation from active duty to several years before his 
death, the veteran was addicted to nicotine, which he began 
using while on active military duty.

3.  The veteran's cause of death was occasioned by his 
nicotine dependence.



CONCLUSION OF LAW

A grant of service connection for the cause of the veteran's 
death is warranted.   38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of death 
of the veteran.  

The appellant may obtain service connection for the death of 
the veteran if the evidence establishes that his death was 
due to a service-connected disability, which was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound medical 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a)(1998).  
By "principal cause of death" is meant that the disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b)(1998).  "Contributory 
cause of death" means one inherently not related to the 
principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1)(1997); Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.


Factual background:

At the time of the veteran's death, service connection had 
been in effect since May 1945 for a nervous disorder.  

In March 1993, the veteran died.  The death certificate 
reflects the cause of death was squamous cell carcinoma.  In 
her July 1993 claim, the appellant alleged that the veteran's 
terminal disorder was lung cancer, caused by smoking.  She 
stated that the veteran became a heavy smoker while on active 
duty, and that he was in fact encouraged to smoke.  In a 
questionnaire received in April 1997, the appellant reported 
that after active duty, the veteran smoked 2 packs or more of 
cigarettes per day.  In a subsequently received 
questionnaire, the appellant reported that at one point, the 
veteran was smoking up to 3 packs per day per year, and that 
he did abstain from smoking for several years before he died.  

An August 1992 hospitalization summary from the Mary 
Hitchcock Memorial Hospital reflects that the veteran had 
been diagnosed to have squamous cell carcinoma of the lung, 
arteriosclerotic cardiovascular disease, hypertension, a 
history of increased cholesterol, and benign prostatic 
hypertrophy.  It was noted that the veteran had a history of 
tobacco abuse.  The veteran was rehospitalized in December 
1992.  At that time, the diagnosis of lung carcinoma was 
confirmed.  

In September 1997, the appellant submitted various medical 
records she obtained from the office of William C.W., M.D., 
the veteran's treating physician from 1955 to 1993.  In sum, 
these reflect that the veteran was smoking 40 cigarettes or 
more per day, and that he attempted to stop smoking on 
several occasions but to no apparent avail.  

In January and May 1998, statements were received from V.A.S. 
and C.K., the veteran's sisters.  Both related that the 
veteran did not smoke prior to entering military service, but 
did so when he was discharged from active duty.  

In May 1998, a letter was received from R.W., who stated that 
he was a close friend of the veteran since high school.  In 
sum, Mr. W. stated that the veteran did not smoke in high 
school, but began to do so while serving on active duty.  Mr. 
W. also stated that he had discussed this with the veteran.  
He also stated that he, the veteran, and many friends became 
smokers during service, because of the availability of free 
or inexpensive cigarettes which resulted in "subsequent 
addictions." Mr. W. further stated that he recalled the 
appellant had attempted unsuccessfully on several occasions 
to stop smoking.  

A March 1999 statement from J.S.V., M.D., is of record.  In 
his letter, Dr. V. reported that he had reviewed the 
veteran's records, the statements of the appellant and the 
veteran's sisters and Mr. W.  Dr. V. opined that based upon 
the totality of this evidence, the veteran began smoking 
while in service; that he then became addicted to nicotine; 
and that the veteran's tobacco use led to his lung cancer and 
death.  

At an April 1999 Board hearing, the appellant testified in 
substance that she met the veteran in 1962 and he was then a 
very heavy smoker, using at least two packs per day.  She 
stated that her husband informed her that he began smoking 
while in service, and that his smoking began as part of 
psychiatric treatment.  The appellant stated that the veteran 
told her that smoking then calmed his nerves.  She added that 
although the veteran tried to stop smoking several times, he 
would become "cranky" and "impossible," and that he always 
would return to smoking, although he stopped several years 
before his death.  She also stated that he only stopped 
smoking when he was confronted with a diagnosis of carcinoma 
of the lung. 

Analysis 

The appellant does not allege, and the evidence does not 
establish, that the veteran's fatal lung cancer was present 
in service or manifested within one year thereafter. Rather, 
she maintains that the cause of the veteran's death was a 
consequence of nicotine dependence which began or was 
aggravated during his period of military service. 

A precedential opinion by the VA General Counsel was issued 
to clarify when service connection may be granted for 
tobacco-related disability on the basis that such disability 
is secondary to nicotine dependence which arose from a 
veteran's tobacco use during service.  Specifically, the VA 
General Counsel found that a determination as to whether 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service connected pursuant to 38 C.F.R. § 
3.310(a), depends upon affirmative answers to the following 
three questions: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits, (2) whether the veteran acquired a 
dependence on nicotine in service, and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran. If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (O.G.C. 
Prec. May 1997).

In the May 1997 General Counsel Opinion discussed above, it 
was noted that secondary service connection may be 
established, under the terms of 38 C.F.R. § 3.310(a), only if 
a veteran's nicotine dependence, which arose in service, and 
resulting tobacco use may be considered the proximate cause 
of the disability or death which is the basis of the claim.

Relative to the issue of proximate cause, if it is determined 
that, as a result of nicotine dependence acquired in service, 
a veteran continued to use tobacco products following 
service, adjudicative personnel must consider whether there 
is a supervening cause of the claimed disability or death 
which severs the causal connection to the service-acquired 
nicotine dependence.  Such supervening causes may include 
sustained full remission of the service- related nicotine 
dependence and subsequent resumption of the use of tobacco 
products, creating a de novo dependence, or exposure to 
environmental or occupational agents.  Id.  

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet.App. 434, 439 (1996); See 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
See Watai v. Brown, 9 Vet.App. 441, 443 (1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza v. Brown, 7 Vet.App. 498, 
504 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet.App. 
425, 429 (1996); King v. Brown, 5 Vet.App. 19, 21 (1993).

In this case, the appellant's claim is well grounded.  In the 
context of the Caluza three-pronged test, she has presented 
competent medical opinion (by Dr. V.) and presumed credible 
factual evidence that the veteran's death (i.e., the 
disability) was caused by an in-service event.  

There is no medical evidence to controvert the report of Dr. 
V., and it appears that his opinion was premised upon a 
thorough review of all available record evidence.   In 
particular, when coupled with the chronological records of 
care authored by the veteran's treating physician and the lay 
evidence reflecting that the veteran was addicted to 
nicotine, the Board is of the opinion that the evidence 
warrants the grant of the benefit sought.   


ORDER


Service connection for the cause of the veteran's death is 
granted.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

